 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDooley Equipment Corporation and InternationalUnion of Operating Engineers, Local 832, AFL-CIO. Cases 3-CA-8884 and 3-RC-7354September 10, 1980DECISION, ORDER, AND DIRECTIONOn April 10, 1980, Administrative Law JudgeDavid S. Davidson issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions.The Board has considered the record and the at-tached Decision in light of the exceptions, and hasdecided to affirm the rulings, findings, and conclu-sions of the Administrative Law Judge and toadopt his recommended Order,' as modifiedherein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied herein, and hereby orders that the Respondent,Dooley Equipment Corporation, Rochester, NewYork, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order, as so modified:1. Add the following as paragraph l(b) and relet-ter the subsequent paragraphs accordingly:"(b) Creating the impression of surveillance ofour employees' union activities."2. Add the following as paragraph 2(b) and relet-ter the subsequent paragraphs accordingly:"(b) Expunge from the personnel file of EdwardArnold all references to his discharge on October31, 1978."3. Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTHER ORDERED in Case 3-RC-7354 thatthe challenge to the ballot of Cesare Aiello be, andit hereby is, sustained; that the challenges to theballots of Stephen Knorr, Edward Arnold, andJohn Lanseer be, and they hereby are, overruled;and that the matter be, and it hereby is, remandedto the Regional Director for Region 3 for furtherproceedings pursuant to our Direction herein.DIRECTIONIt is hereby directed that as part of the investiga-tion to ascertain a representative for purposes ofI In accord with his dissent in Olympic Medical Corporation, 250 NLRBNo. 11 (1980), Member Jenkins would award interest on the backpay duebased on the formula set forth therein.2 The Administrative Law Judge inadvertently failed to conform hisrecommended Order to his findings. We will, therefore, modify his rec-ommended Order and notice accordingly.252 NLRB No. 20collective bargaining among certain employees em-ployed by Dooley Equipment Corporation, in theunit set forth in section 12 of the Stipulation forCertification Upon Consent Election, the RegionalDirector for Region 3 shall, pursuant to theBoard's Rules and Regulations, Series 8, as amend-ed, within 10 days from the date of this Direction,open and count the ballots of Stephen Knorr,Edward Arnold, and John Lanseer, and thereafterprepare and cause to be served on the parties a re-vised tally of ballots, including therein the count ofsaid ballots, upon the basis of which he shall issuethe appropriate certification.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate our employeesabout their union activities.WE WILL NOT create the impression of sur-veillance of our employees' union activities.WE WILL NOT threaten our employees withdischarge because they support a union, orvote in a representation election.WE WILL NOT discharge or otherwise dis-criminate against our employees in regard tohire or tenure of employment, or any term orcondition of employment, because they engagein union activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of their right to engage inor refrain from engaging in any or all of theactivities specified in Section 7 of the Act.WE WILL offer Edward Arnold immediateand full reinstatement to his former job, or, ifthat job no longer exists, to a substantiallyequivalent job, without prejudice to his senior-ity or other rights and privileges, and We willmake him whole for any loss of earnings hemay have suffered as a result of thediscrimina-tion against him, plus interest.WE WILL expunge from the personnel file ofEdward Arnold all references to his dischargeon October 31, 1978.DOOLEY EQUIPMENT CORPORATIONDECISIONSTATEMENT OF THE CASEDAVID S. DAVIDSON, Administrative Law Judge: Thecharge in this case was filed by International Union of88 DOOLEY EQUIPMENT CORP.Operating Engineers, Local 832, AFL-CIO, referred toherein as the Union, on January 11, 1979. The complaintissued on February 7, 1979, alleging that Respondent in-terrogated employees about their union activities, threat-ened an employee with discharge if he voted for theUnion, and terminated employee Edward Arnold be-cause of his union activities. The complaint was amendedat the hearing to allege further that Respondent con-veyed to employees that their union activities wereunder surveillance and threatened employees with dis-charge and other reprisals if they continued to supportor discuss the Union. In its answer Respondent deniesthe commission of any unfair labor practices.In Case 3-RC-7354 a petition was filed on November1, 1978, by the Union seeking an election among all me-chanics and parts employees of Respondent. On Novem-ber 28, 1978, the Regional Director issued his Decisionand Direction of Election, and on January 5, 1979, anelection was conducted among the employees in the ap-propriate unit. The tally of ballots shows that of approxi-mately 10 eligible voters, 3 voted for the Union, 3 votedagainst the Union, and 4 cast challenged ballots. On Feb-ruary 12, 1979, the Regional Director issued his order di-recting hearing on challenges and order consolidatingcases and notice of hearing in which he consolidated thechallenges to the ballots of John Lanseer, Cesare Aiello,Stephen Knorr, and Edward Arnold with the unfairlabor practices for purposes of hearing and decision.A hearing in the consolidated cases was held beforeme in Rochester, New York, on July 11 and 12, 1979. Atthe conclusion of the hearing the parties waived oral ar-gument and were given leave to file briefs which havebeen received from the General Counsel.Upon the entire record in this case and from my obser-vation of the witnesses and their demeanor, I make thefollowing:FINDINGS AND CONCLUSIONSI. THE BUSINESS OF RESPONDENTRespondent is a New York corporation engaged in thenonretail sale and service of forklifts, material handlingequipment, and related products at Rochester, NewYork. Respondent has annual direct inflow in excess ofS50,000. I find that Respondent is an employer engagedin commerce within the meaning of the Act and that itwill effectuate the policies of the Act to assert jurisdic-tion herein.II. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaningof the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. The Status of Stephen KnorrAt the time of the events at issue herein Respondentwas headed by its President James Dooley, Jr. Reportingdirectly to Dooley was its Operations Manager RonaldSchollnick and Battery Manager Raymond Dano. Scholl-nick also served as service manager. Respondent em-ployed approximately four mechanics and a truckdriverwho reported to Schollnick as service manager, and abattery repairman who worked under Dano. In addition,Parts Manager Stephen Knorr and part-timers John Lan-seer and Cesare Aiello reported to Schollnick. A clerkdivided his time between the service department and theparts department.In its answer Respondent admitted that Dooley,Schollnick, Dano, and office secretary Barbara Baltzerwere supervisors and agents of Respondent. At issue isthe status of Stephen Knorr who Respondent contendswas a managerial employee or a supervisor.Knorr was hired to work for Respondent in June 1978,shortly after Schollnick became operations manager. Atthe time of his hire, Knorr was told that he was beinghired as parts manager to replace a former parts managerwho had recently left. The duties of the previous partsmanager were to maintain the parts inventory at levelsnecessary to meet customer needs, to buy parts from sup-pliers at the best price available, to bill customers, to setparts prices using discretion within certain guidelines, toreturn unneeded parts for credit, to obtain warrantycredits, and to take, fill, and ship parts orders.When Schollnick interviewed Knorr, he told him thatit would take a year to a year and a half for him to learnthe job, that he would work with Knorr for as long aswas reasonably necessary to train him, and that Knorrwould be in charge of the entire parts operation once histraining was finished.At the time of the representation election in January1979, Knorr was still in training, and Schollnick spentapproximately half of his time in the parts department,where he oversaw Knorr's work.' Schollnick instructedKnorr how to determine prices from published pricelists, using guidelines which depended on the identity ofthe customer and the volume of his business with Re-spondent. For customers for whom Knorr had no specif-ic instructions Knorr usually charged list price, althoughon occasion in response to telephone inquiries he quotedhigher prices if he thought the customer would acceptthem. Schollnick generally reviewed and approvedKnorr's pricing of parts and parts orders placed by himwith suppliers, but Knorr did not always check withSchollnick before quoting prices to customers over thetelephone.Knorr was paid a weekly salary and was not requiredto punch a timeclock after the first few weeks of his em-ployment.2Knorr had some previous experience in in-ventory control work and had worked on one previousjob for a short period buying and selling fasteners andscrew machine parts. However, he had no special educa-tional background, and none was required for the job.In deciding whether Knorr was a managerial employ-ee at the times material to this case, Knorr's job title isnot determinative. Assuming that the duties and responsi-bilities of a fully trained independently functioning partsmanager, such as Knorr's predecessor, would bring himwithin the established definition of a managerial employ-Schollnick testified that as of the time of the heraring Knorr's train-ing had required more of his time and attention than he had anticipated2 After the union activity started, Knorr decided on his own to resumepunching a timecard and was ordered to stop by Schollnick.89 DECISIONS OF NATIONAL LABOR RELATIONS BOARDee,3by the time of the representation election Knorr hadnot assumed the full duties and responsibilities of the po-sition, but remained a trainee working under close super-vision from Schollnick and bound by pricing policyguidelines, with little discretion to determine prices to becharged or paid for parts or to determine departmentalpolicy. There was no formal training program and nofixed period at the end of which Knorr was either toassume full managerial duties or leave Respondent'semploy. I find that Knorr from the time of his hirethrough the time of the election, when at least 6 monthsof his training period remained, was not a managerialemployee.4Apart from Knorr and Schollnick, the only otherperson who worked in the parts department was SteveKandas, who divided his time between the parts depart-ment and the service department. In the parts depart-ment Kandas checked incoming parts orders as theywere received from common carriers, stocked shelves,packaged outgoing orders, mailed them, and kept somerecords. Knorr told Kandas what work needed to bedone, but did not tell him how to do it.6Kandas was Dooley's brother-in-law. He was initiallyhired as a salesman. For a period of time before Scholl-nick was hired he was put in charge of the service de-partment. After Schollnick was hired, he worked halftime in the service department assisting Schollnick andsubstituted for him when Schollnick was absent. LikeKnorr, Kandas was salaried and was paid more thanKnorr.I find that Knorr's direction of Kandas was at mostroutine and that there is no evinence that he possessedsupervisory authority. I find that at all times materialKnorr was an employee within the meaning of the Act.B. The Beginning of the Union Activities and theAlleged InterrogationIn the fall of 1978 6 one of Respondent's employeesbecame dissatisfied because Respondent had terminatedtheir medical insurance. Around the beginning of Octo-ber, mechanic Edward Arnold visited Battery ManagerDano at his home one evening on a personal matter.Arnold was aware that Dano at one time had been aunion member and he asked Dano what union he hadbeen in, where its office was located, and who its busi-ness agent was. Around that time driver Jeff Zornowalso questioned Dano about a union. Shortly thereafterDano told Dooley that there was some talk about aunion, that there were too many questions for it to becoincidental, and that he might have a problem.7See Bell Aerospace, A Division of Textron. Inc., 219 NLRB 384 (1975).Barnes and Noble Bookstores Inc., 233 NLRB 1326, 1341 (1977).s Although Schollnick testified that Knorr had authority to transferKandas from the service department to the parts department, his affidavitstated that Knorr had no authority to transfer employees, and Kandastestified that Schollnick told him where to work. I do not credit Scholl-nick's testimony in this regard or his attempt to explain away his affida-vit. To the extent that there is otherwise conflict between the testimonyof Knorr and Schollnick as to Knorr's duties I have credited Knorr.a All dates referred to herein are in 1978 unless otherwise indicated.Dano conceded telling Dooley this much, but denied that he toldDooley who had spoken to him and testified that Dooley said little inresponse. According to Dooley, before Schollnick was hired in April heOn October 24, Arnold, Zornow, Parts Manager Ste-phen Knorr and battery employee Bradley Rist went tothe Union's hall and signed authorization cards on itsbehalf. The next day Rist told Dano that they had signedthe cards.8On the morning of October 25 office secretary BarbaraBaltzer told Knorr that she knew who had signed theunion cards. Knorr asked her who had signed, and shereplied that four had signed, including Rist, Zornow, andAlnold. She asked Knorr if he was the fourth. Knorr an-swered that the fourth was Melvin Logan and notKnorr. A few days later Baltzer again asked Knorr if hewas the fourth card signer, at this time Knorr told herthat he was.9I find that Baltzer's statement to Knorr on October 25that she knew who had signed union cards created theimpression of surveillance of union activities, and herquestioning of Knorr on October 25 and again 3 or 4days later as to whether he had signed a card constitutedinterrogation in violation of Section 8(a)(l) of the Act.'°C. The Termination of Edward ArnoldOn Monday, October 30, Schollnick told Arnold toget two forklift trucks ready by the end of the day forrental to Xerox Corporation, a major customer. Arnoldfound numerous problems with the trucks and did asmuch as he could to fix them in the alloted time. Duringthe afternoon he told Dooley and Schollnick that therewere problems with the trucks and that he did not thinkthey should be sent to Xerox. Schollnick told him to fixthem up as best as he could and Dooley said nothing."xheard rumors that if Schollnick became operations manager a unionmight come in, but heard nothing about union activity from then untilNovember 1. While Dano may have had reason to conceal what he toldDooley, he had no reason to exaggerate or misrepresent it to the Re-spondent's detriment. I have credited Dano that he told Dooley aboutthe employees' interest in the Union8 Rist testified that he signed his card on October 12 and spoke toDano about a week later It appears however that all cards were signedon October 24 and that Rist spoke to Dano on the next day. Dano con-ceded that Rist told him that the men had signed cards the previous daybut denied that he told Dooley what Rist had told him As set forthbelow, I do not credit Dano's denials that he told Dooley what helearned from Rist.9 Knorr so testified. Baltzer testified initially that she overheard con-versations in her presence among employees about forming a union butthat she never asked anyone who signed the cards and that no one volun-teered to her whether they had signed cards. She later testified that sheasked how many had signed cards and that it was possible that she askedwho signed cards, but that she did not "interrogate" them. Baltzer deniedthat she told Dooley at any time about her conversations with the em-ployees about the Union. I credit Knorr and not Baltzer's equivocaldenial.°0 Kraco Enterprises, Inc., 226 NLRB 22 (1976)" I have credited Arnold as to when he was assigned to work on thetrucks and what he told Schollnick and Dooley. Schollnick testified thathe assigned Arnold to work on these vehicles on the previous Thursdayafternoon and told Arnold that he wanted him to put them into good op-erating condition without giving him a time limit for completion of thework. However, he also testified that he told Arnold that there was atime problem, that he wanted him to be expedient, and that when aXerox official later called to complain about the condition of the trucks,he told Schollnick that he needed the vehicles and that Schollnick hadpromised delivery. S-hollnick testified further that before the vehicleswere delivered he spoke to Arnold several times and that Arnold indicat-ed that he was making progress, finally stating that they were ready forContinued90 DOOLEY EQUIPMENT CORP.Late that afternoon or early the next morning Zornowdelivered the two trucks to Xerox. Before making thedelivery, Zornow was required to fill out predelivery in-spection sheets. 2 After checking the operating conditionof the trucks, Zornow asked Arnold what was wrongwith them and told him that they would not pass inspec-tion. Arnold replied that he knew what was wrong withthem but that Schollnick wanted them sent to Xerox andthat he had done everything he could. Zornow noted onthe predelivery inspection sheets what was wrong withthe trucks and indicated that they were not in conditionfor delivery. He then went to Schollnick and showedhim the sheets, which Schollnick signed, telling Zornowto get the trucks out to Xerox. Zornow made the deliv-ery. While defective, the trucks were operable at thetime of the delivery. 1Soon after the trucks were delivered, an official ofXerox telephoned Schollnick and Dooley to complainthat they were unacceptable and could not be used.Dooley went to Xerox to look at the trucks andSchollnick sent mechanic Staley there to work on them.When Dooley returned in midafternoon, he discussed thematter with Schollnick, and Schollnick told him that hewould handle it.At around 4 p.m. Schollnick called Arnold to hisoffice and told him that Dooley had received a call fromXerox and was "hotter than hell" about the trucks thatArnold sent out. Arnold responded that he had toldSchollnick that they were not really ready to go, andSchollnick replied that as far as he was concernedArnold was a slipshod mechanic. Arnold asked what thatmeant, and Schollnick said that he was not going towork there anymore. Arnold asked if he was laid off,and Schollnick said he was fired. Arnold became angryand told Schollnick that he could fire him for any otherreason but that it was untrue that he was a slipshod me-chanic. Schollnick made no response, and Arnold left.'4delivery. Dooley was not asked about any conversation with Arnoldabout the trucks. I have not credited Schollnick because it is apparentfrom his own testimony that there was a promised delivery date and thathe gave Arnold a time limit for completion of the work notwithstandinghis denial. As for what Arnold told Schollnick about the condition of thetrucks before delivery, not only did Dooley fail to contradict Arnold,but, as set forth below, Schollnick, did not convincingly rebut Zornow'stestimony as to his report to Schollnick of the condition of the trucksbefore delivering them.12 According to Zornow, Schollnick had stressed the importance offilling out this form to him. Dooley testified that these sheets were useduntil Respondent moved to a new building in April 1979, but that thesheets were not retained after deliveries were made. Schollnick testifiedthat the sheets were not in use when he started to work for Respondent,that they were used only occasionally thereafter, and that he did notinsist on their use. Schollnick did not indicate any reason for using thesheets only with respect to some deliveries, and I have credited Zornowthat he was required to use them regularly.13 Zornow so testified. Schollnick testified that he had no specific rec-ollection whether or not the predelivery inspection sheets were used forthese vehicles, that to his knowledge he did not see such forms for them,but that he was not saying that they did not exist. He was not otherwiseasked whether Zornow spoke with him about the condition of the trucksbefore delivering them. I have credited Zornow." Arnold and Schollnick both testified to this conversation Their tes-timony is not in conflict except as to the place of the conversation andwhether Arnold said that he had told Schollnick the trucks were notready to go. I have credited Arnold.After Arnold had gathered his tools, he saw Scholl-nick in a hallway and told him he should not have firedhim for the quality of his work. Schollnick made littleresponse, and Arnold said that firing him would not doany good because it was too late and "We have alreadysigned the cards." Schollnick did not respond. 'Staley worked at Xerox for 2 or 3 days until bothtrucks were repaired. He ordered a number of parts forthem, but made the repairs without the parts, as theywere not immediately available. He completed work onone truck by the end of his first day. The other took anadditional day or more to finish. 16The General Counsel contends, contrary to Respond-ent, that Respondent knew of Arnold's union activities,that it had union animus, and that it discharged Arnoldfor his union activities and not poor workmanship.With respect to knowledge, the evidence shows thatthe battery supervisor, Dano, was made aware of the em-ployees' and specifically Arnold's interest in a union afew weeks before the union activity started and that hereported the employees' interest to Dooley. In addition,Dano and Baltzer learned that cards were signed andwho signed them. Although they denied passing that in-formation on to Dooley or Schollnick, it is not likelythat after having initially told Dooley of employees' in-terest, Dano neglected or chose not to tell Dooley whenthe interest was converted into action. Likewise, it is un-likely that Dooley's secretary, Baltzer, actively inquiredinto the identity of the card signers but then kept the in-formation to herself. Moreover, between October 24 andOctober 31 Arnold and Zornow solicited Kandas andtwo mechanics in the shop to join the Union and to visitthe union hall to learn what the Union had to offer.Given the small size of the shop, the identity of Kandas,and the likelihood that Dano and Baltzer transmittedwhat they knew, I find the inference warranted that theknowledge of the union activities and the identity ofthose who signed cards was transmitted to Dooley andSchollnick before October 31. 1 do not credit the testi-mony to the contrary. 17Is Arnold, Zornow, and Schollnick were in essential agreement as tothis conversation. except that Schollnick testified that after Arnold's lastremark he told Arnold that he did not know what he was talking about. Ihave credited Arnold16 Staley testified in substantial detail as to what was wrong with thetrucks, in contrast to his statement in his affidavit that he could not recallwhat was wrong with them. Staley also testified that he was sent toXerox early in the morning on October 31, leaving the shop at about 8a.m. Either Staley is in error in this regard or he was sent before anycomplaint was received from Xerox about the trucks. I have concludedthat Staley's recollection was not strong and that his testimony was col-ored by a desire to demonstrate support for his employer.17 There is disputed evidence as to whether in addition a letter fromunion counsel requesting recognition was received by Respondent on themorning of October 31, before Arnold's discharge. According to Zornowand Knorr, Baltzer showed them the letter at about 11 that morningwhen it bore no date stamp on it. According to Baltzer, she received theletter on November I and stamped it immediately on receipt in accordwith her consistent practice. According to Dooley, he first saw it on No-vember 1. While the date stamp is not conclusive, I have some doubt asto the accuracy of the recollection of Zornow and Knorr that it was Oc-tober 31 rather than November I when the letter was shown them, par-ticularly as Arnold did not file his charge until more than 2 months laterand he significance of the exact date did not become important untilContinued91 DECISIONS OF NATIONAL LABOR RELATIONS BOARDApart from Baltzer's interrogation of Knorr before Ar-nold's discharge, as found below, about a week beforethe election Schollnick made explicit threats to Knorr.These threats establish Respondent's hostility to theUnion. 18With respect to the cause of Arnold's discharge, Re-spondent introduced evidence as to Arnold's workrecord to support its contention that he was discharged,for poor workmanship. Schollnick testified to four in-stances in which Arnold was responsible for unsatisfac-tory repairs. Of these, however, it is clear from Scholl-nick's testimony that one, alleged poor work on a bucketloader, did not become known to Respondent until afterArnold's discharge. In addition, it appears from the testi-mony of Staley, who was clearly not hostile to Respond-ent, that with respect to a second, a repair for LakelandConcrete, the nature of the problem and the insufficiencyof Arnold's repair did not become known until after Ar-nold's discharge. The remaining two instances describedby Schollnick occurred at least 2 months before Arnold'sdischarge. One involved a steering problem on a custom-er's forklift which Arnold worked on without success,until the cause of the problem was discovered with Sta-ley's aid. The other incident involved a brake repair byArnold about which the customer continued to complainuntil Staley located the cause of the problem and elimi-nated it. Schollnick discussed the problems on each of'these jobs with Arnold. 9There is no dispute that on October 31 the Xeroxrental units were delivered while still in need of repair.The question is, however, whether Arnold was responsi-ble for the failure to repair them before delivery orSchollnick bore the responsibility by insisting on theirdelivery despite information from Arnold and Zornowthat they were not ready. For reasons set forth above, Ihave found that Arnold was given only I day to workon the two trucks, that Schollnick and Dooley knew ofhis inability to complete the repairs, and that Schollnickapproved the trucks for delivery despite this knowledge.Yet despite the fact that the repairs had not and couldnot have been completed before delivery, Schollnickthen. I do not rely on their testimony in this regard. Similarly, I do notrely on Zornow's testimony as to remarks by Dooley which he over-heard in the locker room about Teamsters union activity. Insofar as ap-pears there was no Teamsters activity at the shop, it is likely thatZornow did not fully understand whatever it was that he heard. I note,however, with reference to Dooley's credibility in general that Baltzer'stestimony as to what Dooley said to her on receiving the petition is insharp contrast to his display of solicitousness to her sensitivities at thehearing when he expressed reluctance and then voiced an apology toBaltzer for quoting in her presence crude language used by Arnold onthe day of the election. His reluctance and apology seem clearly to havebeen for effect.l8 In view of this evidence, I find it unnecessary to consider furtherDooley's hostile behavior toward Arnold on the day of the electionwhen Arnold appeared at the plant in order to vote.t9 Arnold conceded that there were problems on these jobs whichSchollnick discussed with him but testified that Schollnick did not criti-cize his work. Schollnick testified that he attempted to speak to Arnoldabout these jobs but that Arnold did not take criticism graciously. In re-sponse to a leading question he testified that he talked to Arnold abouthis conclusion that Arnold had not done the work properly. However,when asked specifically what he said to Arnold, Schollnick testified onlythat he asked Arnold why he was having problems with these repairs,why they were taking so much time, and how they could correct them,consistent with Arnold's testimony. I credit Arnold.placed the entire responsibility on Arnold after Xeroxcomplained. 20Whatever the shortcomings in Arnold's work on thetwo prior jobs, it is clear that Schollnick did not deemthese incidents as sufficient cause to terminate or disci-pline him. The Xerox incident furnished no additionalcause. Rather it appears that Schollnik deliberately eitherplaced Arnold in a position of vulnerability by insistingon delivery of the trucks before they were ready or afterinsisting on their delivery to meet the customer's dead-line sought, when the customer complained, to holdArnold responsible for reasons unrelated to Arnold'sworkmanship. In either event I find the inference war-ranted that Schollnick's true reason was the recent unionactivities in which Arnold played an active role. I findthat Arnold's failure to complete the repairs on theXerox rental units was not the cause of his discharge butwas used by Schollnick as a pretext to rid Respondent ofArnold for his union activities and that his discharge vio-lated Section 8(a)(3) of the Act.D. Alleged Threats by ScholnickA week or two before the January 5, 1979, electionSchollnick asked Knorr to accompany him to look at anew building which Respondent was constructing. Asthey were returning Schollnick stopped the truck andtold Knorr "You have to stop stabbing me in the backwith all this Union bullshit and everything. You came tome when you needed a job and I hired you. I am notgoing to stand for it .... If you don't like it, you canjust leave, because I am going to fire you and you arenot going to vote, whether the Union gets in or not. If Ihear anymore of this Union business or if I hear you dis-cussing this conversation with anybody outside, betweenus, that I am going to have you fired; and that includesnot telling the Union lawyers or the Union or anybody."Schollnick also told Knorr that he would fire him if hevoted in the election and that he would fire him for or-dering thousands of wrong parts or any other exaggera-tion that he wanted to come up with. Knorr said nothingin response.2'20 That Arnold could not have completed the repairs in one day wasconfirmed by Staley's report to Schollnick on the day of Arnold's dis-charge that extensive additional work was needed which Staley could notcomplete in one day.21 Shortly before this incident Knorr, who was salaried, asked BarbaraBaltzer to prepare a timecard for him and he started to punch the time-clock as he had for the first several weeks of his employment. WhenSchollnick saw the card, he ripped it up, told Knorr that he was notgoing to vote in the election, and that no one had said he could punchthe clock. According to Knorr, the visit to the new building and theabove-described conversation took place an hour later. Schollnick testi-fied that he was upset when he saw the timecard and ripped it up, tellingKnorr that he was management and not someone who punched a time-clock. However, Schollnick was not asked about the visit to the newbuilding and only denied generally that he had any discussion with Knorrabout unions. From Schollnick's testimony as well as Knorr's it appearsthat Schollnick was upset with Knorr because he viewed his punching ofthe timeclock as inconsistent with Respondent's position that he wasmanagerial. Clearly Schollnick's concern was not a matter of abstractprinciple but was tied to the pending election. Knorr's testimony is un-contradicted that within an hour of the conversation about the timecardSchollnick asked Knorr to accompany him on a visit to the new building,and I credit Knorr that Schollnick used this visit as an opportunity to tellContinued92 DOOLEY EQUIPMENT CORP.I find that Schollnick threatened to discharge Knorrfor engaging in union activities or voting in the electionthereby violating Section 8(a)(l) of the Act.IV. THE CHALLENGED BALLOTSHaving found above that Edward Arnold was discri-minatorily discharged and that Stephen Knorr was anemployee within the meaning of the Act, I find that theywere eligible voters whose challenged ballots should beopened and counted.There remain for consideration the ballots cast byJohn Lanseer and Cesare Aiello.Lanseer and Aiello were both employed full-time aswelders by Eastman Kodak. Each performed work forRespondent as they were needed and available eveningsand weekends. Lanseer started to work for Respondentin 1969 and Aiello around 1974. Respondent paid bothon an hourly basis for work performed, although on oneor two-occasions Lanseer was paid by the job ratherthan by the hour. They performed their work in Re-spondent's shop and utilized Respordent's equipment.Usually they were assigned heavy welding for the repairof forklifts which Respondent's other mechanics did notdo. As necessary, they also dissassembled and reassem-bled forklifts in need of welding, and in that work theysometimes worked with Respondent's other mechanics.Usually they worked alone and often without supervisionpresent. Lanseer and Aiello were paid either in cash orby check and on occasion Respondent repaid loans forthem rather than paying them directly. Respondent didnot deduct social security or income taxes from theirpayments, and they did not receive any fringe benefits.22Respondent's records of payment to Aiello show thatin calendar year 1977 Aiello received only four checks.One in January, two in April and one in October, with atotal payment for the year of $284.50. In calendar year1978 Aiello received single checks in February, March,April, May, September, and October and two checks inJuly. His total 1978 compensation was $602.25. At thetime of the hearing, Respondent paid Aiello $7 an hour.Respondent's records of payment to Lanseer showmore substantial work on his part in 1978. Although hereceived no payments between June 22 and November28, 1978, in November Respondent made a loan paymentin Lanseer's behalf in excess of $2,000, and it appearsthat the payment reflected the accumulation of Lanseer'searnings between June and November. Lanseer receivedone or more payments each month from January through June and an additional substantial payment in December.His total compensation in 1978 from Respondent was$3,382.67.The questions to be answered are whether Lanseerand Aiello were independent contractors and, if not,whether as part-time employees they had sufficient com-munity of interest with Respondent's full-time mechanicsto be included in the bargaining and worked with suffi-cient regularity to be eligible to vote.Knorr what would happen if he sought to vote as a bargaining unit em-ployee. I do not credit Schollnick's general denial.aa Lanseer testified that he was offered insurance benefits about 5years earlier but turned them down because he had insurance from hisfull-time employment.From notations on the checks given to Lanseer andAiello as well as the lack of deductions for social secu-rity and income taxes it appears that Respondent treatedthem as subcontractors for bookkeeping purposes. How-ever, that fact is not determinative of their status in thisproceeding.23That determination depends on whetherRespondent reserved the right to control both the resultsto be achieved by them and the means to be used inachieving them.24Here the facts show that Lanseer andAiello are skilled welders who perform their weldingwork essentially without any direction. However, in as-sembling and disassembling vehicles they take directionfrom Schollnick and occasionally work with other me-chanics. They do not determine when they will work butcome to work as requested and needed by Respondentand utilize Respondent's shop and equipment. Both havefull-time employment elsewhere, and there is no evi-dence that they make themselves available to performwelding by the job for enterprises other than Respond-ent. I find that Lanseer and Aiello were employees ofRespondent within the meaning of the Act.25Further-more, based on the nature of the work performed bythem, the place of performance, their supervision, andthe fact that they occasionally work with Respondent'smechanics, I find that they are properly included in theunit with Respondent's mechanics.In the case of Lanseer, Respondent's pay records indi-cate that he worked regularly throughout the yearbefore the election and received substantial earnings upto the election. I find that Lanseer was a regular part-time employee and was eligible to vote.As for Aiello, in 1977 he worked only 3 months andreceived insubstantial earnings. In 1978 Aiello workedmore hours, but most of his work was performed duringthe first half of the year. In similar situations the Boardhas used as a formula for determining eligibility whetheror not an employee had worked a minimum of 15 days inthe calendar quarter immediately preceding the eligibilitydate.26During the months of September and OctoberAiello's total earnings from Respondent were S73.50, andhe had no earnings in the months of August, November,or December. Even assuming an hourly rate substantiallyless than his $7 rate at the time of the hearing, it appearsthat Aiello worked no more than 15 hours during thisperiod. I find in these circumstances that Aiello did notwork with sufficient frequency during the quarter pre-ceding the November 25 eligibility date to be eligible tovote in the election.Accordingly, I recommend that challenges to ballotsof Knorr, Arnold, and Lanseer be overruled, that thechallenge to the ballot of Aiello be sustained, that theRegional Director open and count the ballots of Knorr,Arnold, and Lanseer, and that he issue a revised tally of2s Fraley & Schilling. Inc., 211 NLRB 422 (1974).24 City Cab Company of Orlando, Inc..' Yellow Cab Company of OrlandoInc. d/b/a Yellow Cab Co. and Dixie Cab Co., 232 NLRB 105, 107 (1977).25 Cf Local Union 224 and Local Union 830, United Association of Jour-neymen and Apprentices of the Plumbing and Pipefirting Industry, etc. (Ber-nard Pipe Line Company), 152 NLRB 902, 904, fn. 6 (1965)2 Manncraft Exhibitors Services Inc., 212 NLRB 923 (1974), DanielOrnamental Iron Co.. Inc., 195 NLRB 334 (1972).93 DECISIONS OF NATIONAL LABOR RELATIONS BOARDballots and such certification as thereafter may be appro-priate.V. THE REMEDYHaving found that respondent engaged in unfair laborpractices, I shall recommend that it be ordered to ceaseand desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.As I have found that Respondent unlawfully dis-charged Edward Arnold, I shall recommend that Re-spondent be ordered to offer him immediate and full re-instatement to his former job, or, if that job no longerexists, to a substantially equivalent job, without prejudiceto her seniority or other rights and privileges. I shall fur-ther recommend that Respondent be ordered to makehim whole for any loss of earnings he may have sufferedas a result of the discrimination against him by paymentto him of the amount he normally would have earnedfrom the date of his termination until the date of Re-spondent's offer of reinstatement, less net earnings, towhich shall be added interest to be computed in themanner prescribed in F. W. Woolworth Company, 90NLRB 289 (1950), and Florida Steel Corporation, 231NLRB 651 (1977).27Upon the basis of the above findings of fact and theentire record in this case, I make the following:CONCLUSIONS OF LAWI. Dooley Equipment Corporation is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2. International Union of Operating Engineers, Local832, AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.3. By interrogating an employee as to his union activi-ties and by threatening an employee with discharge if hecontinued to support the Union or voted in a representa-tion election, Respondent has engaged in unfair laborpractices affecting commerce within the meaning of Sec-tions 8(a)(1) and 2(6) and (7) of the Act.4. By discharging Edward Arnold because of his unionactivities, Respondent has engaged in unfair labor prac-tices within the meaning of Section 8(a)(3) and (1) and2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER28The Respondent, Dooley Equipment Corporation,Rochester, New York, its officers, agents, successors,and assigns, shall:27 See also Isis Plumbing & Heatag Co., 138 NLRB 716 (1962).68 In the event no exceptions are filed as provided by Sec 102.46 ofthe Rules and Regulations of the National Labor Relations Board, theI. Cease and desist from:(a) Interrogating employees concerning their union ac-tivities.(b) Threatening employees with discharge becausethey support a union or vote in a representation election.(c) Discharging or otherwise discriminating againstemployees in regard to hire or tenure of employment, orany term or condition of employment, because theyengage in union activities.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirright to engage in or refrain from engaging in any or allof the activities specified in Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Offer Edward Arnold immediate and full reinstate-ment to his former job, or, if that job no longer exists, toa substantially equivalent position, without prejudice tohis seniority or other rights and privileges, and make himwhole for any loss of earnings he may have suffered as aresult of discrimination against him in the manner setforth in the section of this Decision entitled "TheRemedy."(b) Preserve and, upon request, make available to theBoard or its agents for examination and copying all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records rele-vant and necessary to a determination of compliancewith this Order.(c) Post at its Rochester, New York, place of businesscopies of the attached notice marked "Appendix."29Copies of said notice, on forms provided by the RegionalDirector for Region 3, after being duly signed by Re-spondent's representative, shall be posted by it immedi-ately upon receipt thereof and maintained by it for 60consecutive days thereafter in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced, or covered by any other material.(d) Notify the Regional Director for Region 3, in writ-ing, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.findings, conclusions, and recommended Order herein, shall as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.29 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board"94